It is an honour to 
address the General Assembly today on behalf of the 
Prime Minister and Government of New Zealand. Our 
general election took place in the past week. Our Prime 
Minister, the Right Honourable John Key, is engaged in 
forming a Government, and that is why he is unable to 
be in New York today.

I want to begin by acknowledging the success of 
the recent third International Conference on Small 
Island Developing States, held in Samoa. The success 
of the Conference was the result of the extraordinary 
work Samoa put into preparing for the Conference and 
the ownership of the agenda that was demonstrated by 
the small island developing States (SIDS). While it is 
undoubtedly true that small island developing States 
have placed great value on the opportunity to talk, it 
is also true that there was an undertone of frustration, 
born of the fact that too often in the past talk has not 
been followed by action. I strongly identify with that 
view. The multilateral world is awash with talk of plans 
and strategies and funds, while out there in the real 
world of small island developing States, not enough is 
happening on the ground. My country, New Zealand, is 
intent on avoiding that shortcoming, especially in our 
own region, the Pacific.

Renewable energy featured strongly in the SIDS 
Conference agenda, as it had at the Secretary-General’s 
2014 Climate Summit in the past week. Pacific nations 
spend 10 per cent of their gross domestic product and up 
to 30 per cent of their entire import bills on importing 
diesel fuel for electricity generation. Sustainable 
economic development therefore simply cannot happen 
in our region without renewable energy.

Significant progress is being achieved, especially 
since the Pacific Energy Summit 2013 that we co-hosted 
with the European Union in Auckland in March 2013, 
at which $635 million in funding was committed for 
over 50 projects. The Tokelau Islands have moved from 
100 per cent dependence on fossil fuels to 93 per cent 
renewable. During the SIDS Conference itself, we 
opened a 2.2-megawatt plant, a solar array in Samoa. 
A year earlier we opened a 1.2-megawatt plant in 
Tonga. Next month, we will open a 1-megawatt array in 
Rarotonga. And in the next 12 months, all of the outer 
islands of Tuvalu and all but one of the outer Cook 
Islands will be close to 100 per cent renewable. 

We are making real progress towards converting 
our Pacific neighbourhood to renewable energy, 
bringing significant environmental benefits and 
greatly enhancing prospects for sustainable economic 
development. My country has committed over 
$100 million to that process. We are not waiting for a 
new multilateral agreement or a new green fund. We 
are simply getting ahead with robust partnerships and 
making it happen.

Another key topic at the SIDS Conference was 
sustainable fisheries. For our region, that is critically 
important. The biggest economic asset in the Pacific 
is its fisheries. In the past year, over $3.3 billion worth 
of tuna was harvested from Pacific waters, yet only 
14 per cent of that value, about $460 million, made 
its way back to Pacific nations. New Zealand has 
committed over $70 million over the next five years 
to advance a comprehensive approach that includes 
enhanced surveillance, training of monitors, training 
in commercial fishing practices, research and science 
initiatives and improving management practices. Our 
objective is to see the owners of the Pacific tuna resource 
receive a significantly greater share of the value of that 
resource, and to ensure that it is sustainably managed 
for the future.

A key message from the SIDS Conference is the need 
to share experiences and skills among the SIDS regions. 
That is starting to happen. Fisheries management is a 
prime candidate for greater cooperation. We have also 
commenced a process of interregional cooperation in 
renewable energy by supporting the development of 
geothermal energy in the Caribbean and Africa.

While small island developing States are showing 
real leadership in addressing climate change and 
shifting to renewable energy, those issues require action 
on a global scale. We therefore commend the Secretary-
General for convening the Climate Summit here in 
New York last week. We are participating actively in 
those negotiations and hope they will pave the way for 
a successful conclusion in Paris next year. We have 
made an initial commitment to the Green Climate 
Fund to show our support for the global effort, but we 
will unashamedly continue to prioritize making real 
progress with real projects in our own region, which 
will continue to consume the bulk of our resources.

The other major event that has recently taken place 
in the Pacific is the election in Fiji. We congratulate the 
Prime Minister, his party and the people of Fiji on their 
successful return to democratic rule. Fiji’s successful 
elections are hugely important for the region. I am 
delighted that following the preliminary report of the 
multinational observers group, both the Pacific Islands 
Forum and the Commonwealth have commenced the 
process of lifting Fiji’s suspension. We look forward to 
rebuilding and strengthening the connections between 
us. Neither New Zealand nor Fiji can contemplate a 
future that does not entail close and continuing links 
with the other. We also welcomed the safe return of the 
Fiji peacekeepers who were held hostage in the Golan 
Heights. That incident again underlined the great 
challenges and the dangers faced by United Nations 
peacekeepers and the responsibilities we all have to 
ensure the safety and security of peacekeeping and 
other United Nations personnel.

It is as well that we are able to note some bright 
spots for our region, because the situation in other parts 
of the world does look bleak. 

What happened over the past few months in 
Gaza was an affront to humanity. No good was done 
for the cause of Palestine by Hamas firing rockets 
indiscriminately into Israel. No good was done for peace 
in the Middle East by Israel pounding Gaza with such 
intensity and at such cost of civilian lives. We welcome 
the ceasefire that was agreed after so many false starts 
and are thankful that so far it endures. We call on all 
sides not only to keep the guns and rockets silent but to 
refrain from actions that may destabilize what can only 
be described as an uneasy peace. In that connection, we 
express our profound regret at Israel’s appropriation of 
400 hectares of privately owned Palestinian land near 
Bethlehem for settlements. That act itself is profoundly 
unhelpful.

The problems of the Middle East are deep and 
difficult. They go back to the earliest days of the 
Organization and beyond. But what happened over 
the past months in and in relation to Gaza was a 
modern failure — a failure of leadership, of purpose 
and of vision. We urge the leaders of Israel and of 
Palestine, both West Bank and Gaza, to live up to their 
responsibilities to their peoples and to their positions.

In Syria and Iraq, we see the truly frightening 
consequences when leadership, both internally and 
in the Security Council, has failed. Syria has been a 
weeping sore for over three years. Thousands of Syrians 
have died, millions have become refugees and all 
Syrian people have suffered terribly from the multiple 
conflicts engulfing the country. And now the tragedy 
of Syria has spilled over into Iraq, which was already 
wrestling with its own deep-seated problems. Many 
actors, in both the recent past and over a longer time 
frame, have had a hand in contributing to the situation 
we now confront, but now it is time for action.

We need to find a way to contain the madness that 
is the Islamic State in Iraq and the Levant, to address 
the humanitarian tragedy and to help the people of Syria 
and Iraq craft a better future. By any objective standard, 


that is a situation that cries out for Security Council 
attention, and that is true of both sides of the border. 
We need the Council members and the Governments 
concerned to move past the ideological stalemate that 
has kept the Council largely impotent for the past three 
years. The challenge we all face in Syria and Iraq is 
unlike any the United Nations has faced before. The 
political circumstances in which it is being played out 
are about as bad as they get. Yet somehow we must find 
a way of coming together to defeat that shared problem.

Paralysis has also prevailed in the Security Council 
over Ukraine. The Council has been essentially 
a bystander as one of its permanent members has 
undermined the integrity of another Member State. We 
recognize the difficulties of managing ethnic tensions 
that straddle borders and the risks of local fires being 
stoked into wider national and international crises. But 
with the strong shared histories of cooperation and 
achievement between Russia and Ukraine, there is no 
excuse for leaders allowing matters to unravel as they 
have, to the point where international peace and security 
may be at risk. Already hundreds of innocent civilians 
on Flight MH-17 lost their lives through an associated 
mistake and miscalculation. We welcome the ceasefire 
agreed earlier this month, which has held, for the most 
part. We call on all involved to step back, think about 
what is at stake and start rebuilding the trust essential 
to finding a lasting solution.

Events in the Middle East and Ukraine have 
dominated the headlines in recent months and have 
diverted attention from the serious situations that 
continue to play out in Africa, particularly in Libya, 
Mali, the Central African Republic, South Sudan, 
Somalia and the Democratic Republic of Congo. The 
United Nations is directly involved in those crises, 
and they continue to challenge the capacity of the 
Organization and of the African Union to respond 
to the sheer scale of human suffering and to the 
continuing need for external assistance to restore and 
keep the peace, keep civilian populations safe and 
deliver humanitarian assistance. Those issues, no less 
than those in the Middle East and Eastern Europe, 
will continue to require constant attention from the 
Security Council and the coordinated efforts of the 
broader United Nations family. They show that for all 
its failings and structural inequalities, the Council still 
has a vital role to play in maintaining international 
peace and security.

But there is one lesson that we must learn from 
all those recent crises — the United Nations must 
fundamentally improve its performance in preventing 
conflict. Once fighting is in full spate, the options for 
peace disappear. Prevention is critical, not just in new 
conflicts, but also in the cases on the agenda where 
conflict has been frozen or where peacebuilding has 
not really taken hold.

We are deeply troubled by the unprecedented scale 
of the Ebola outbreak in West Africa. We recognize 
the huge challenges it poses to the economies and 
the political and security cohesion in the region. We 
have contributed and will continue to contribute to the 
humanitarian work under way, and on the formation of 
a new Government, we will look at further practical 
steps to support the international effort.

In 18 days’ time, the United Nations membership 
will decide who will be on the Security Council for the 
next two-year term. New Zealand has been a candidate 
for that position since 2004. It has been 20 years since 
we were last on the Council. It has been a long and 
demanding campaign, and it will continue right up to 
the elections on 16 October. With tough competitors, 
such as our good friends Spain and Turkey, that has to 
be the case. The campaign has been a great opportunity 
for us to engage with nations around the world. We 
greatly value the new relationships we have forged 
and the enhanced character of existing relationships. 
Whatever the outcome, we are determined to maintain 
them. 

In the past, New Zealand has demonstrated that as 
a member of the Council it acts strongly, effectively and 
independently. It champions the rights of small States 
and for the voices of all to be heard. In short, as my 
Prime Minister said from this rostrum last year, there 
is no point in joining the Council simply to make up the 
numbers. Sometimes one has to speak up and shine a 
light on what is going on, or not going on, even when it 
is embarassing or inconvenient to others to do so.

Above all, I can assure the Assembly that if we 
are elected, New Zealand will be a credible, positive 
influence on the Security Council. At our core, New 
Zealand is an optimistic country and New Zealanders 
are an optimistic people. We believe that things can be 
better than they are and are prepared, as a people, to 
work hard to achieve that. Despite the many challenges 
on the international agenda, my hope is that the 
membership of the United Nations will give us an 

opportunity to prove that by serving on the Security 
Council from next year.
